
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1541
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Ms. Markey of
			 Colorado (for herself and Mr.
			 Courtney) submitted the following resolution; which was referred to
			 the Committee on Education and
			 Labor
		
		RESOLUTION
		Expressing support for designation of
		  October 7, 2010, as national Jumpstart’s Read for the Record
		  Day.
	
	
		Whereas Jumpstart, a national early education
			 organization, is working to ensure that all children in the United States enter
			 school prepared to succeed;
		Whereas year-round, Jumpstart recruits and trains college
			 students and community volunteers to work with preschool children in low-income
			 communities, helping them to develop the language and literacy skills they need
			 to succeed in school and in life;
		Whereas since 1993, Jumpstart has engaged over 20,000
			 adults in service to more than 70,000 young children in communities across the
			 Nation;
		Whereas Jumpstart’s Read for the Record, presented in
			 partnership with Pearson, is a world record-breaking campaign, now in its fifth
			 year, that harnesses the power of reading by bringing adults and children
			 together to read the same book on the same day;
		Whereas the goals of the campaign are to raise national
			 awareness of the early literacy crisis, provide books to children in low-income
			 households through donations and sponsorship, celebrate the commencement of
			 Jumpstart’s program year, and raise money to support Jumpstart’s year-long work
			 with preschool children;
		Whereas Jumpstart hopes to engage 2,500,000 children to
			 read Ezra Jack Keats’ The Snowy Day during this record-breaking
			 celebration of reading, service, and fun, all in support of the Nation’s
			 preschool children; and
		Whereas October 7, 2010, would be an appropriate date to
			 designate as national Jumpstart’s Read for the Record Day
			 because it is the date Jumpstart aims to set a new world record for the world’s
			 largest shared reading experience: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of
			 Jumpstart’s Read for the Record Day;
			(2)commends
			 Jumpstart’s Read for the Record in its fifth year;
			(3)encourages adults,
			 including grandparents, parents, teachers, and college students, to join
			 children in creating the world’s largest shared reading experience and to show
			 their support for early literacy and Jumpstart’s early education programming
			 for young children in low-income communities; and
			(4)respectfully requests the Clerk of the
			 House to transmit a copy of this resolution to Jumpstart, one of the Nation’s
			 leading nonprofit organizations in the field of early childhood
			 education.
			
